Mr. Presiding Justice Edwards delivered the opinion of the court. In this cause the appellant has fully perfected its appeal and complied with all the requirements of the statute as well as the rules of court. Appellee has filed no brief or argument to sustain the judgment. Where such is the case, under the authority of Eichelberger v. Robinson, 233 Ill. App. 579, decided by this court, the judgment may he reversed, without a consideration of the cause on its merits. Wherefore we are constrained to reverse the judgment. Judgment reversed.